Citation Nr: 0940024	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953. 

In August 2008, the Veteran filed a claim for entitlement to 
service connection for bilateral hearing loss.  The Veteran's 
claim was denied in a January 2009 RO rating of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).  The Veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in February 2009.  In the February 2009 VA 
Form 9, the Veteran requested a videoconference hearing 
before a Veterans Law Judge.  In March 2009, the Veteran 
withdrew his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2008).  

In April 2009, the Board of Veterans' Appeals (the Boards 
granted the Veteran's motion to advance his case on the 
Board's docket due to his advancing age.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

In an April 2009 Board decision, the Veteran's claim was 
bifurcated.  The Board denied the Veteran's claim of 
entitlement to service connection for right ear hearing loss 
and remanded the issue currently on appeal, entitlement to 
service connection for left ear hearing loss, for further 
development.  The Veteran's claims folder has been returned 
to the Board.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.




	(CONTINUED ON NEXT PAGE)





REMAND

The Board regrets having to remand this issue for a second 
time, particularly in light of the Veteran's advanced age.  
However, has been as noted by the Veteran's representative, 
further development is necessary.

The Board's April 2009 remand instructed the Veterans 
Benefits Administration (VBA) to arrange for the Veteran's 
claims folder to be reviewed by an audiologist.  After such 
review and any necessary diagnostic tests were performed, the 
VA audiologist was to "provide an opinion as to whether it 
is as least as likely as not that the Veteran's left ear 
hearing loss was aggravated beyond its natural progression by 
his active service, to include in-service noise exposure."  
See the January 2009 Board remand at page 14.  

The Veteran presented for a VA audiological examination in 
July 2009, at which time the examining audiologist noted that 
the Veteran's left ear hearing loss pre-existed his service 
and, concerning the matter of aggravation of the Veteran's 
pre-existing left ear hearing loss beyond its natural 
progression by his active service, opined "I cannot resolve 
this issue without resorting to mere speculation."  See the 
July 2009 VA audiological examination report.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran's representative has asserted that, 
since the July 2009 VA examiner's medical nexus opinion is 
inadequate for rating purposes, another medical opinion is 
necessary.  The Board agrees.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that medical opinions which are speculative, 
general or inconclusive in nature are of no probative value.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  So it is in this case.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the opinion 
of the July 2009 VA examiner is not probative, the April 2009 
Board remand instructions have not been complied with, and an 
additional medical opinion addressing the relationship 
between the Veteran's hearing problems and military service 
is needed.  See 38 C.F.R. § 4.2 (2008),

Accordingly, this issue is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:  

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  VBA should arrange for the Veteran's 
claims folder to be reviewed by an 
audiologist.  The reviewer should provide 
an opinion as to whether it is as least 
as likely as not that the Veteran's left 
ear hearing loss was caused or aggravated 
beyond its natural progression by his 
active service, to include in-service 
noise exposure.  If the reviewer deems it 
to be necessary, the Veteran should 
undergo another examination and/or 
diagnostic testing to determine the 
nature and etiology of his left ear 
hearing loss.  The reviewer should 
provide an explanation for any opinion 
rendered.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to service 
connection for left ear hearing loss.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



